UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
CLOUDIA TEMBOCK TEZOCK,                                   :
                                                          :
                                         Petitioner, :
                                                          :        19-CV-10949 (VSB)
                           -against-                      :
                                                          :      ORDER TO ANSWER
                                                          :
THOMAS DECKER, et al.,                                    :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        The Court, having reviewed the petition filed pursuant to 28 U.S.C. § 2241, hereby

ORDERS that:

        1. The Government’s return to the petition, including a memorandum of law, shall be filed

             by January 3, 2020; and

        2. Petitioner’s reply, if any, shall be filed by January 17, 2019

        3. Counsel for Petitioner and Respondents should meet and confer regarding the petition

             and scheduling for any briefing and submit a joint status letter by December 20, 2019.

             If either party requests a modification to the above briefing schedule, they should make

             that request in the joint letter.
       IT IS FURTHER ORDERED that the Clerk of Court serve copies of this Order, the

petition, and all other papers in support thereof, by certified mail upon the United States Attorney

for the Southern District of New York.


 Dated:         December 2, 2019
                New York, New York
                                                     ________________________________
                                                     Vernon S. Broderick
                                                     United States District Judge




                                                 2
